Case: 20-40803      Document: 00516019658         Page: 1     Date Filed: 09/17/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 17, 2021
                                   No. 20-40803                            Lyle W. Cayce
                                                                                Clerk

   Luminant Mining Company, L.L.C.,

                                                              Plaintiff—Appellee,

                                       versus

   Kendi Narmer PakeyBey, also known as Narmer Bey, Chief,
   also known as Kenneth Parker; Dawud Allantu Bey, First
   Trustee of Amexemnu Taysha Trust; Amexemnu City State,
   Incorporated; Anu Tafari Zion El, Second Trustee of
   Amexemnu Taysha Trust,

                                                         Defendants—Appellants.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:19-CV-372


   Before King, Higginson, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
          Kendi Narmer PakeyBey, asserting that he is the heir of a nineteenth-
   century tenant in common, came to Rusk County, Texas, to lay claim to his
   land. Luminant Mining, a company that holds title to the land and uses it for
   mining and logging operations, thought otherwise and filed suit in state court.
   After removing the case to federal court, PakeyBey argued that Luminant’s
   chain of title showed no partition of the tenancy, so the tenancy still existed.
Case: 20-40803     Document: 00516019658          Page: 2    Date Filed: 09/17/2021




                                   No. 20-40803


   Luminant countered that it was entitled to a presumption of full ownership
   or, alternatively, it had adversely possessed the property. The district court
   granted summary judgment for Luminant on both grounds. We agree that
   Luminant has fulfilled Texas’s adverse possession requirements and
   therefore holds the land in fee simple. We AFFIRM.
                                        I.
          On March 20, 1848, the state of Texas conveyed 1,280 acres of land
   in Rusk County, Texas, to Isham Chism and Jesse Walling as tenants in
   common. Chism and Walling held undivided shares in the property, with
   each tenant having an equal right to possess the whole property. See, e.g.,
   Dierschke v. Cent. Nat’l Branch of First Nat’l Bank, 876 S.W.2d 377, 379 (Tex.
   App. 1994) (citations omitted).       Their tenancy in common differed
   considerably from a fee simple interest, with which a titleholder has total
   ownership of the property. See Jackson v. Wildflower Prod. Co., Inc., 505
   S.W.3d 80, 88 (Tex. App. 2016) (citations omitted). This case turns on
   whether Chism and Walling’s tenancy in common, through succeeding years
   and conveyances, persists or at some point merged into fee simple ownership
   of the land.
          In 1979, about 131 years after Chism and Walling took title, the Texas
   Utilities Generating Company started acquiring land that was once part of
   the tenancy in common. That company was succeeded by the Texas Utilities
   Mining Company, then by TXU Mining Company, and finally by Luminant
   Mining Company, LLC. From 1979 to 1994, these companies acquired title
   to roughly three dozen tracts of land once part of the Chism-Walling tenancy.
   Each deed was duly recorded and the chain of title for each tract was traced
   to a conveyance by either Chism or Walling. All the deeds purport to convey
   a fee simple. Since at least 2009, Luminant has either mined lignite coal or
   managed timber on the tracts.




                                         2
Case: 20-40803        Document: 00516019658             Page: 3      Date Filed: 09/17/2021




                                        No. 20-40803


           PakeyBey, Dawud Allantu Bey, the Amexemnu Taysha Trust, the
   Amexemnu City State, and Anu Tafari Zion El (collectively, the PakeyBey
   parties) assert they have severed ties with the United States of America and
   are “Moorish Americans” who are “sovereign freemen under the
   Republic . . . .” PakeyBey also asserts he is the heir of John Walling, the son
   of Jesse Walling, and thus the inheritor of Walling’s tenancy in common. On
   February 4, 2019, PakeyBey filed a warranty deed in Rusk County purporting
   to convey roughly 951 acres 1 of the Walling-Chism tenancy to Bey and the
   Amexemnu Taysha Trust.
           The PakeyBey parties occupied the land and attempted to harvest
   timber. Luminant discovered them and demanded they vacate the land,
   asserting it alone was the owner of the property. When the PakeyBey parties
   persisted in claiming rights to the land, Luminant filed a trespass-to-try-title
   action 2 against them in state court, seeking damages and injunctive relief.
   Luminant alleged it had superior title to the tracts and exclusive right to
   possession of the land.
           The PakeyBey parties removed the case to federal court on diversity
   grounds. At the direction of the district court, the parties filed motions for
   summary judgment. The district court granted summary judgment for
   Luminant.
           The district court examined the abstracts of title presented by the
   parties and found that even though gaps existed in Luminant’s chain of title,


           1
            Initially PakeyBey claimed ownership of an additional 258 acres and the district
   court found that Luminant was the exclusive owner of that property. The PakeyBey parties
   do not appeal this judgment; thus, they have waived any arguments related to it. In re
   Southmark Corp., 163 F.3d 925, 934 n.12 (5th Cir. 1999).
           2
            “A trespass to try title action is the method of determining title to lands,
   tenements, or other real property.” Tex. Prop. Code Ann. § 22.001(a).




                                              3
Case: 20-40803        Document: 00516019658             Page: 4      Date Filed: 09/17/2021




                                        No. 20-40803


   Texas’s doctrine of presumed grant applied to fill those gaps. That doctrine
   is in effect “a common law form of adverse possession” and settles “titles
   where the land was understood to belong to one who does not have a
   complete record title, but has claimed the land a long time.” Fair v. Arp Club
   Lake, Inc., 437 S.W.3d 619, 626 (Tex. App. 2014) (citing Conley v. Comstock
   Oil & Gas LP, 356 S.W.3d 755, 765 (Tex. App. 2011)). Basically, when a chain
   of title reveals a gap, Texas courts can presume a grant of title from the party
   preceding the gap to the party succeeding the gap. Clark v. Amoco Prod. Co.,
   794 F.2d 967, 970 (5th Cir. 1986). 3 The district court did so here, concluded
   that the gaps in Luminant’s chain of title therefore did not defeat its fee
   simple ownership, and confirmed Luminant’s fee simple interest in the
   tracts.
             The district court specifically rejected the PakeyBey parties’ assertion
   that Walling’s tenancy in common existed even after Chism’s conveyances
   to Luminant’s predecessors. The district court further found that the
   PakeyBey parties failed to demonstrate an actual connection between
   PakeyBey and Walling. It alternatively found that summary judgment was
   appropriate because Luminant had demonstrated a matured limitations
   period under Texas’s adverse possession statutes. The PakeyBey parties
   now appeal.
                                             II.
             “This court reviews a grant of summary judgment de novo, applying
   the same standard as the district court.” Renfroe v. Parker, 974 F.3d 594, 599


             3
             More specifically, the doctrine of presumed grant can be applied when three
   elements are met: (1) “a long-asserted and open claim, adverse to that of the apparent
   owner”; (2) “nonclaim by the apparent owner”; and (3) “acquiescence by the apparent
   owner in the adverse claim.” Adams v. Slattery, 295 S.W.2d 859, 868 (Tex. 1956) (internal
   quotation marks omitted) (quoting Magee v. Paul, 221 S.W. 254, 256 (Tex. 1920)).




                                              4
Case: 20-40803      Document: 00516019658           Page: 5    Date Filed: 09/17/2021




                                     No. 20-40803


   (5th Cir. 2020) (citations omitted). Summary judgment is merited when
   “the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
   P. 56(a). If a reasonable jury could return a verdict for the nonmoving party,
   then a genuine dispute of material fact exists, and summary judgment is not
   appropriate. Ahders v. SEI Priv. Tr. Co., 982 F.3d 312, 315 (5th Cir. 2020)
   (quoting Hamilton v. Segue Software Inc., 232 F.3d 473, 477 (5th Cir. 2000)).
   All facts and all reasonable inferences from facts should be construed most
   favorably to the nonmoving party. Murray v. Earle, 405 F.3d 278, 284 (5th
   Cir. 2005).
          Because this is an action disputing title to real property in Texas, this
   court applies Texas substantive law. United States v. Denby, 522 F.2d 1358,
   1362 (5th Cir. 1975) (citing United States v. Williams, 441 F.2d 637, 643 (5th
   Cir. 1971)). In Texas, “[b]y statute, a trespass-to-try-title action ‘is the
   method of determining title to lands.’” Brumley v. McDuff, 616 S.W.3d 826,
   831–32 (Tex. 2021) (quoting Tex. Prop. Code Ann. § 22.001(a)). In
   these actions, “a plaintiff may prove legal title by establishing: (1) a regular
   chain of title of conveyances from sovereign to the plaintiff; (2) a superior
   title to that of the defendant out of a common source; (3) title by limitations
   (i.e., adverse possession); or (4) possession that has not been abandoned.”
   Id. at 832 (citing Rogers v. Ricane Enters., Inc., 884 S.W.2d 763, 768 (Tex.
   1994)). As the crucial question is “the strength” of the plaintiff’s title rather
   than the weaknesses of a defendant’s claims, Land v. Turner, 377 S.W.2d 181,
   183 (Tex. 1964), we focus on whether Luminant has demonstrated a fee
   simple interest in the tracts disputed by the PakeyBey parties.
                                         III.
          The district court concluded summary judgment was warranted for
   Luminant on two grounds: Luminant had demonstrated a regular chain of




                                           5
Case: 20-40803      Document: 00516019658           Page: 6    Date Filed: 09/17/2021




                                     No. 20-40803


   title of conveyances and, alternatively, Luminant had adversely possessed the
   land. On appeal, the PakeyBey parties attack the district court’s application
   of the presumed grant doctrine to complete Luminant’s chain of title. But it
   is not necessary for us to address this issue because, regardless, Luminant has
   demonstrated it adversely possessed the land. We therefore affirm the
   district court’s summary judgment on that ground.
          “In order to establish adverse possession as a matter of law, the
   claimant must show by undisputed evidence his actual peaceable and adverse
   possession of the property . . . .” Bywaters v. Gannon, 686 S.W.2d 593, 595
   (Tex. 1985) (citations omitted). Peaceable possession is “possession of real
   property that is continuous and is not interrupted by an adverse suit to
   recover the property.” Tex. Civ. Prac. & Rem. Code § 16.021(3).
   Adverse possession is “actual and visible appropriation of real property,
   commenced and continued under a claim of right that is inconsistent with
   and is hostile to the claim of another person.” Id. § 16.021(1). Generally, a
   party claiming title by adverse possession under Texas law must show
   (1) actual and (2) visible possession that is (3) under a claim of right,
   (4) hostile to another’s claim to the property, and (5) peaceable for the
   applicable limitations period. See Nat. Gas Pipeline Co. of Am. v. Pool, 124
   S.W.3d 188, 193 (Tex. 2003).
          More specifically, this case centers on an alleged tenancy in common,
   and a tenant in common must clear a heightened threshold for proving that
   its possession is hostile to any other claimant. To do so, a cotenant must
   repudiate its cotenant’s title. Todd v. Bruner, 365 S.W.2d 155, 156 (Tex. 1963)
   (citations omitted). This is because cotenants’ possession of common land
   is “presumed to be in right of the common title. [A cotenant] will not be
   permitted to claim the protection of the statute of limitations unless it clearly
   appears that he has repudiated the title of his cotenant and is holding
   adversely to it.” Id. (citations omitted). To be effective, repudiation must



                                          6
Case: 20-40803      Document: 00516019658          Page: 7    Date Filed: 09/17/2021




                                    No. 20-40803


   provide notice to the cotenant, id. at 159, though notice can be actual or
   constructive, Moore v. Knight, 94 S.W.2d 1137, 1139 (Tex. Comm’n App.
   1936). Conveying the common estate to a third party who records a deed and
   takes possession of the property provides constructive notice. Parr v.
   Ratisseau, 236 S.W.2d 503, 506 (Tex. Civ. App. 1951) (citations omitted).
   “This effects an ouster of the cotenants and after the expiration of the
   statutory period will bar the right of the cotenants to recover.” Id. (citations
   omitted).
          The applicable limitations period differs based on the possessor’s
   conduct. If a possessor is claiming under “title or color of title[,]” it must
   possess the land for three years. Tex. Civ. Prac. & Rem. Code Ann.
   § 16.024. If a possessor “cultivates, uses, or enjoys the property” and pays
   “applicable taxes on the property” while claiming “the property under a duly
   registered deed[,]” the period is five years. Id. § 16.025. If a possessor
   merely “cultivates, uses, or enjoys the property[,]” the period is ten years.
   Id. § 16.026. For calculating time, Texas allows successors in interest to tack
   their time in possession to their predecessors’ time provided there is privity.
   Id. § 16.023.
          This appeal ultimately turns on whether Luminant’s possession of the
   land has been hostile to any claim of its alleged cotenants. The record is
   uncontested that Luminant had either been mining or managing timber on
   the disputed tracts for at least ten years prior to the 2019 deed recorded by
   the PakeyBey parties or Luminant’s filing of this suit on July 26, 2019.
   Further, the record shows that since November 15, 1994, Luminant or its
   predecessors have held the tracts at issue under recorded deeds. See id. The
   undisputed facts thus establish the first, second, third, and fifth elements of
   Luminant’s adverse possession claim. See id. § 16.026.




                                          7
Case: 20-40803      Document: 00516019658           Page: 8    Date Filed: 09/17/2021




                                     No. 20-40803


          But the PakeyBey parties contend that Luminant failed to
   demonstrate hostile possession vis-à-vis its cotenants. They assert that the
   record is devoid of evidence of actual notice of repudiation of the common
   title. They further contend that Luminant cannot show constructive notice
   of repudiation, arguing that constructive notice and ouster require more than
   Luminant’s demonstrated possession of the land and the absence of a claim
   against the land by Walling’s heirs. Their argument rests on a correct reading
   of the law, up to a point. See Hardaway v. Nixon, 544 S.W.3d 402, 410 (Tex.
   App. 2017). But Luminant’s possession and Luminant’s recorded deeds are
   sufficient to give constructive notice of hostility to cotenants and to effect an
   ouster. Parr, 236 S.W.2d at 506 (citations omitted). The PakeyBey parties’
   argument is therefore unavailing.
          Every recorded grant in Luminant’s chain of title after the original
   patent to Chism and Walling as tenants in common purported to convey the
   whole estate. The recordation of these deeds long ago provided constructive
   notice to any cotenants of a hostile possession sufficient to accomplish
   ouster. Parr, 236 S.W.2d at 506 (citations omitted). Again, the PakeyBey
   parties do not contest any of the facts related to recordation of these deeds.
   Therefore, there is no genuine dispute of fact regarding Luminant’s
   constructive notice and ouster of any alleged cotenant. Without that, there
   is no genuine issue of material fact regarding Luminant’s actual, visible,
   hostile, and peaceable possession of the disputed tracts under a claim of right
   for at least ten years. Because every element of peaceable and adverse
   possession is established by undisputed evidence, Luminant has established
   its adverse possession of the property as a matter of law. Bywaters, 686
   S.W.2d at 595 (citations omitted). Thus, the district court properly granted
   summary judgment to Luminant on this ground.




                                          8
Case: 20-40803      Document: 00516019658          Page: 9   Date Filed: 09/17/2021




                                    No. 20-40803


                                        IV.
          Luminant demonstrated, by uncontested evidence, its adverse and
   peaceable possession of the tracts of land also claimed by the PakeyBey
   parties for at least ten years, satisfying Texas’s adverse possession statutes.
   Luminant is therefore vested with a fee simple interest in the disputed tracts,
   and summary judgment in Luminant’s favor was proper.
                                                                  AFFIRMED.




                                         9